DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 February 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 2-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity an alkali-free glass composition having the composition as recited in the instant claims specifically, where the glass comprises 5-12 mol% of MgO, 3-8 mol% of CaO, 1-6 mol% of SrO, 0.001-0.03 mol% of Fe2O3, 0.003-0.06 mol% of Na2O, and the recited relationships. The specific combination of components result in the recited properties specifically having an average thermal expansion coefficient of 30 x 10-7 to 45 x 10-7/°C.
The closest prior art is deemed to be US 2013/0324389 A1 by Nagashima et al. Nagashima et al. disclose a similar composition but does not teach that the glass has a thermal expansion coefficient in the range of 30 x 10-7 to 45 x 10-7/°C.  Nagashima et al. actually teaches away from the instant glass since the glass of Nagashima et al. has a coefficient of thermal expansion from 50 x 10-7 to 70 x 10-7/°C. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
9 March 2021